 

EXHIBIT 10.1

 

JOINDER AND FIRST LOAN MODIFICATION AGREEMENT

 

This Joinder and First Loan Modification Agreement (this “Agreement”) is entered
into as of September 20, 2018, by and among (a) SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 275 Grove Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”), (b)
MEDICAL TRANSCRIPTION BILLING, CORP., a Delaware corporation with its principal
place of business at 7 Clyde Road, Somerset, New Jersey 08873 (“Parent
Borrower”), and MTBC ACQUISITION, CORP., a Delaware corporation with its
principal place of business at 7 Clyde Road, Somerset, New Jersey 08873
(“Acquisition” and, together with Parent Borrower, jointly and severally,
individually and collectively, “Existing Borrower), and (c) MTBC HEALTH, INC., a
Delaware corporation with its principal place of business at 7 Clyde Road,
Somerset, New Jersey 08873 (“Health”), and MTBC PRACTICE MANAGEMENT, INC., a
Delaware corporation with its principal place of business at 7 Clyde Road,
Somerset, New Jersey 08873 (“Management” and, together with Health, jointly and
severally, individually and collectively, “New Borrower”, and New Borrower,
together with Existing Borrower, jointly, severally, individually and
collectively, the “Borrower”).

 

1.        DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Existing Borrower to Bank,
Existing Borrower is indebted to Bank pursuant to a loan arrangement dated as of
October 13, 2017, evidenced by, among other documents, a certain Loan and
Security Agreement dated as of October 13, 2017, between Existing Borrower and
Bank (as amended, the “Loan Agreement”). Capitalized terms used but not
otherwise defined herein shall have the same meaning as in the Loan Agreement.

 

2.        JOINDER TO LOAN AGREEMENT. New Borrower hereby joins the Loan
Agreement and each of the Loan Documents, and agrees to comply with and be bound
by all of the terms, conditions and covenants of the Loan Agreement and Loan
Documents, as if it were originally named a “Borrower” therein. Without limiting
the generality of the preceding sentence, New Borrower agrees that it will be
jointly and severally liable, together with Existing Borrower, for the payment
and performance of all obligations and liabilities of Borrower under the Loan
Agreement, including, without limitation, the Obligations. Each Borrower hereby
appoints each other Borrower as its agent for all purposes hereunder. Each
Borrower hereunder shall be obligated to repay all Credit Extensions made
pursuant to the Loan Agreement, regardless of which Borrower actually receives
said Credit Extension, as if each Borrower hereunder directly received all
Credit Extensions.

 

3.        SUBROGATION AND SIMILAR RIGHTS. Each Borrower waives any suretyship
defenses available to it under the Code or any other applicable law until all
Obligations are indefeasibly paid in full (except for inchoate indemnification
obligations). Each Borrower waives any right to require Bank to: (i) proceed
against any other Borrower or any other person; (ii) proceed against or exhaust
any security; or (iii) pursue any other remedy. Bank may exercise or not
exercise any right or remedy it has against any Borrower or any security it
holds (including the right to foreclose by judicial or non-judicial sale)
without affecting any Borrower’s liability. Notwithstanding any other provision
of this Agreement, the Loan Agreement or other Loan Documents, each Borrower
irrevocably fully subordinates and defers, until all Obligations are
indefeasibly paid in full (except for inchoate indemnification obligations) all
rights that it may have at law or in equity (including, without limitation, any
law subrogating Borrower to the rights of Bank under the Loan Agreement) to seek
contribution, indemnification or any other form of reimbursement from any other
Borrower, or any other Person now or hereafter primarily or secondarily liable
for any of the Obligations, for any payment made by Borrower with respect to the
Obligations in connection with the Loan Agreement or otherwise and all rights
that it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by Borrower with respect to the
Obligations in connection with the Loan Agreement or otherwise. Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section 3 shall be null and void. If any payment is made to a
Borrower in contravention of this Section 3, such Borrower shall hold such
payment in trust for Bank and such payment shall be promptly delivered to Bank
for application to the Obligations, whether matured or unmatured.

 

 

 

 

4.        GRANT OF SECURITY INTEREST. To secure the prompt payment and
performance of all of the Obligations, New Borrower hereby grants to Bank a
continuing lien upon and security interest in all of New Borrower’s now existing
or hereafter arising rights and interest in the Collateral, whether now owned or
existing or hereafter created, acquired, or arising, and wherever located,
including, without limitation, all of New Borrower’s assets, and all New
Borrower’s books relating to the foregoing and any and all claims, rights and
interests in any of the above and all substitutions for, additions, attachments,
accessories, accessions and improvements to and replacements, products, proceeds
and insurance proceeds of any or all of the foregoing. New Borrower further
covenants and agrees that by its execution hereof it shall provide all such
information, complete all such forms, and take all such actions, and enter into
all such agreements, in form and substance reasonably satisfactory to Bank that
are reasonably deemed necessary by Bank in order to grant a valid, perfected
first priority security interest to Bank in the Collateral (subject only to
Permitted Liens that are permitted pursuant to the terms of the Loan Agreement
to have superior priority to Bank’s lien under the Loan Agreement). New Borrower
hereby authorizes Bank to file financing statements, without notice to Borrower,
with all appropriate jurisdictions in order to perfect or protect Bank’s
interest or rights hereunder, including a notice that any disposition of the
Collateral, by either Borrower or any other Person, shall be deemed to violate
the rights of Bank under the Code. Any such financing statement may indicate the
Collateral as “all assets of Debtor” or words of similar effect, or as being of
an equal or lesser scope, or with greater detail, all in Bank’s discretion.

 

5.        REPRESENTATIONS AND WARRANTIES. New Borrower hereby represents and
warrants to Bank that all representations and warranties in the Loan Documents
made on the part of Existing Borrower are true and correct on the date hereof
with respect to New Borrower, with the same force and effect as if New Borrower
was named as “Borrower” in the Loan Documents in addition to Existing Borrower.

 

6.        DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by,
among other property, the Collateral as defined in the Loan Agreement (together
with any other collateral security granted to Bank, the “Security Documents”).
Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 

7.        DELIVERY OF DOCUMENTS. Each Borrower hereby agrees that the following
documents shall be delivered to Bank prior to or contemporaneously with delivery
of this Agreement, each in form and substance satisfactory to Bank:

 

  a. duly executed original signatures to the Warrant to Purchase Stock dated as
of the date of this Agreement, together with a capitalization table for Parent
Borrower;         b. a secretary’s corporate borrowing certificate for each
Borrower with respect to such Borrower’s certificate of incorporation, by-laws,
incumbency and resolutions authorizing the execution and delivery of this
Agreement and the other documents required by Bank in connection with this
Agreement;         c. consent of the shareholders of each Borrower authorizing
the execution and delivery of this Agreement and the other documents required by
Bank in connection with this Agreement (if required by such Borrower’s corporate
documents);         d. a long-form Certificate of Good Standing for each New
Borrower from the State of Delaware;         e. certificates of Good
Standing/Foreign Qualification for each New Borrower, from each state in which
such New Borrower is qualified to do business;         f. the results of a UCC
search for each New Borrower indicating that there are no Liens other than
Permitted Liens, and otherwise in form and substance satisfactory to Bank;      
  g. a Perfection Certificate for each New Borrower;         h. such other
documents as Bank may reasonably request.

 

2

 

 

8.        DESCRIPTION IN CHANGE IN TERMS.

 

A.        Modifications to Loan Agreement.

 

  1 Borrower hereby acknowledges and agrees that, on or before the date that is
thirty (30) days from the date of this Agreement, Borrower will deliver to Bank,
in form and substance satisfactory to Bank, evidence of insurance (on Acord 28
and Acord 25 certificates, together with endorsements to the liability and
property policies) for each Borrower. Borrower acknowledges and agrees that the
failure of Borrower to satisfy the requirements set forth in the immediately
preceding sentence on or before the date that is thirty (30) days from the date
of this Agreement shall result in an immediate Event of Default under the Loan
Agreement for which there shall be no grace or cure period.         2 The Loan
Agreement shall be amended by deleting the defined terms “Borrower” and
“Subsidiary Borrower”, where they appear in the preamble thereof.         3 The
Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.3(a) thereof:

 

“The aggregate Dollar Equivalent of the face amount of outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit and any Letter of
Credit Reserve) may not exceed the lesser of (i) (A) Two Hundred Fifty Thousand
Dollars ($250,000.00), minus (B) amounts used for Cash Management Services, and
minus (C) the FX Reduction Amount and (ii) (A) the lesser of the Revolving Line
or the Borrowing Base, minus (B) the sum of all outstanding principal amounts of
any Advances (including any amounts used for Cash Management Services), and
minus (C) the FX Reduction Amount.”

 

and inserting in lieu thereof the following:

 

“The aggregate Dollar Equivalent of the face amount of outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit and any Letter of
Credit Reserve) may not exceed the lesser of (i) (A) Five Hundred Thousand
Dollars ($500,000.00), minus (B) amounts used for Cash Management Services, and
minus (C) the FX Reduction Amount and (ii) (A) the lesser of the Revolving Line
or the Borrowing Base, minus (B) the sum of all outstanding principal amounts of
any Advances (including any amounts used for Cash Management Services), and
minus (C) the FX Reduction Amount.”

 

  4 The Loan Agreement shall be amended by deleting the following text,
appearing in Section 2.4 thereof:

 

“The aggregate FX Reduction Amount at any one time may not exceed the lesser of
(i) (A) Two Hundred Fifty Thousand Dollars ($250,000.00), minus (B) the sum of
all amounts used for Cash Management Services, and minus (C) the aggregate
Dollar Equivalent of the face amount of any outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve) and (ii) (A) the lesser of the Revolving Line or the Borrowing Base,
minus (B) the sum of all outstanding principal amounts of any Advances
(including any amounts used for Cash Management Services), and minus (C) the
aggregate Dollar Equivalent of the face amount of any outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit and any Letter of
Credit Reserve).”

 

3

 

 

and inserting in lieu thereof the following:

 

“The aggregate FX Reduction Amount at any one time may not exceed the lesser of
(i) (A) Five Hundred Thousand Dollars ($500,000.00), minus (B) the sum of all
amounts used for Cash Management Services, and minus (C) the aggregate Dollar
Equivalent of the face amount of any outstanding Letters of Credit (including
drawn but unreimbursed Letters of Credit and any Letter of Credit Reserve) and
(ii) (A) the lesser of the Revolving Line or the Borrowing Base, minus (B) the
sum of all outstanding principal amounts of any Advances (including any amounts
used for Cash Management Services), and minus (C) the aggregate Dollar
Equivalent of the face amount of any outstanding Letters of Credit (including
drawn but unreimbursed Letters of Credit and any Letter of Credit Reserve).”

 

  5 The Loan Agreement shall be amended by deleting the following text,
appearing in Section 2.5 thereof:

 

“Borrower may use the Revolving Line in an aggregate amount not to exceed the
lesser of (i) (A) Two Hundred Fifty Thousand Dollars ($250,000.00), minus (B)
the aggregate Dollar Equivalent of the face amount of any outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit and any Letter of
Credit Reserve), and minus (C) the FX Reduction Amount and (ii) (A) the lesser
of the Revolving Line or the Borrowing Base, minus (B) the sum of all
outstanding principal amounts of any Advances, minus the aggregate Dollar
Equivalent of the face amount of any outstanding Letters of Credit (including
drawn but unreimbursed Letters of Credit and any Letter of Credit Reserve), and
minus (C) the FX Reduction Amount for Bank’s cash management services, which may
include merchant services, direct deposit of payroll, business credit card, and
check cashing services identified in Bank’s various cash management services
agreements (collectively, the “Cash Management Services”).”

 

and inserting in lieu thereof the following:

 

“Borrower may use the Revolving Line in an aggregate amount not to exceed the
lesser of (i) (A) Five Hundred Thousand Dollars ($500,000.00), minus (B) the
aggregate Dollar Equivalent of the face amount of any outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit and any Letter of
Credit Reserve), and minus (C) the FX Reduction Amount and (ii) (A) the lesser
of the Revolving Line or the Borrowing Base, minus (B) the sum of all
outstanding principal amounts of any Advances, minus the aggregate Dollar
Equivalent of the face amount of any outstanding Letters of Credit (including
drawn but unreimbursed Letters of Credit and any Letter of Credit Reserve), and
minus (C) the FX Reduction Amount for Bank’s cash management services, which may
include merchant services, direct deposit of payroll, business credit card, and
check cashing services identified in Bank’s various cash management services
agreements (collectively, the “Cash Management Services”).”

 

  6 The Loan Agreement shall be amended by deleting the following text,
appearing in Section 2.7 thereof:

 

“(a) Interest Rate. Subject to Section 2.7(b), the principal amount outstanding
under the Revolving Line shall accrue interest at a floating per annum rate
equal to one and three-quarters of one percent (1.75%) above the Prime Rate,
which interest shall be payable monthly in accordance with Section 2.7(d)
below.”

 

4

 

 

and inserting in lieu thereof the following:

 

“        (a)          Interest Rate. Subject to Section 2.7(b), the principal
amount outstanding under the Revolving Line shall accrue interest at a floating
per annum rate equal to the greater of (i) one and one-half of one percent
(1.50%) above the Prime Rate and (ii) six and one-half of one percent (6.50%),
which interest shall be payable monthly in accordance with Section 2.7(d)
below.”

 

  7 The Loan Agreement shall be amended by (i) renumbering subsection (j) of
Section 6.2 as subsection (k) and (ii) inserting the following new text, to
appear as subsection (j) of Section 6.2:

 

“        (j)          prompt written notice of any changes to the beneficial
ownership information set out in Section 14 of the Perfection Certificate.
Borrower understands and acknowledges that Bank relies on such true, accurate
and up-to-date beneficial ownership information to meet Bank’s regulatory
obligations to obtain, verify and record information about the beneficial owners
of its legal entity customers; and”

 

  8 The Loan Agreement shall be amended by deleting the following text,
appearing in Section 6.6 thereof:

 

“In the event Borrower and Bank schedule an audit more than ten (10) days in
advance, and Borrower cancels or seeks to or reschedules the audit with less
than ten (10) days written notice to Bank, then (without limiting any of Bank’s
rights or remedies) Borrower shall pay Bank a fee of One Thousand Dollars
($1,000.00) plus any out-of-pocket expenses incurred by Bank to compensate Bank
for the anticipated costs and expenses of the cancellation or rescheduling.”

 

and inserting in lieu thereof the following:

 

“In the event Borrower and Bank schedule an audit more than eight (8) days in
advance, and Borrower cancels or seeks to or reschedules the audit with less
than eight (8) days written notice to Bank, then (without limiting any of Bank’s
rights or remedies) Borrower shall pay Bank a fee of Two Thousand Dollars
($2,000.00) plus any out-of-pocket expenses incurred by Bank to compensate Bank
for the anticipated costs and expenses of the cancellation or rescheduling.”

 

  9 The Loan Agreement shall be amended by deleting the following text,
appearing in Section 6.8(a) thereof:

 

“Maintain its and all of its Subsidiaries’ operating and other deposit accounts,
the Cash Collateral Account and securities/investment accounts with Bank and
Bank’s Affiliates, provided, however that, (i) for a period of up to one hundred
eighty (180) days from the Effective Date, Borrower shall be permitted to
maintain its accounts with Opus Bank existing as of the Effective Date that are
disclosed on the Perfection Certificate so long as the aggregate amount
maintained in such accounts (for all such accounts together) does not exceed Ten
Thousand Dollars ($10,000.00), (ii) Borrower shall be permitted to maintain its
accounts with TD Bank, Boenning & Scattergood, Inc. and PayPal existing as of
the Effective Date that are disclosed on the Perfection Certificate so long as
the aggregate amount maintained in such accounts (for all such accounts
together) does not exceed Ten Thousand Dollars ($10,000.00) and (iii) Borrower’s
Foreign Subsidiaries shall be permitted to maintain accounts with financial
institutions other than Bank located outside of the United States so long as the
aggregate amount maintained in the accounts in this subsection (iii) (for all
such accounts together) does not exceed Two Hundred Fifty Thousand Dollars
($250,000.00), provided, however, that the aggregate amount in such accounts may
exceed the foregoing amount for a period of up to fourteen (14) consecutive
Business Days in any month so long as the excess amount is solely due to the
monthly transfer of funds from Borrower for such Subsidiaries’ payroll and
business expenses or due to foreign currency exchange fluctuation.”

 

5

 

 

and inserting in lieu thereof the following:

 

“Maintain its and all of its Subsidiaries’ operating and other deposit accounts,
the Cash Collateral Account and securities/investment accounts with Bank and
Bank’s Affiliates, provided, however that, (i) Borrower shall be permitted to
maintain (A) its accounts with TD Bank, Boenning & Scattergood, Inc. and PayPal
existing as of the First LMA Effective Date that are disclosed on the Perfection
Certificate so long as the aggregate amount maintained in such accounts (for all
such accounts together) does not exceed Ten Thousand Dollars ($10,000.00) and
(B) accounts maintained by Borrower in its capacity as agent for its customers
so long as such accounts do no hold any cash or other assets of Borrower at any
time and (ii) Borrower’s Foreign Subsidiaries shall be permitted to maintain
accounts with financial institutions other than Bank located outside of the
United States so long as the aggregate amount maintained in the accounts in this
subsection (ii) (for all such accounts together) does not exceed Two Hundred
Fifty Thousand Dollars ($250,000.00), provided, however, that the aggregate
amount in such accounts may exceed the foregoing amount for a period of up to
fourteen (14) consecutive Business Days so long as the excess amount is solely
due to the monthly transfer of funds from Borrower for such Subsidiaries’
payroll and business expenses or due to foreign currency exchange fluctuation.”

 

  10 The Loan Agreement shall be amended by deleting the following text,
appearing in Section 6.8(b) thereof:

 

“The provisions of the previous sentence shall not apply to (i) for a period of
one hundred eighty (180) days from the Effective Date, Borrower’s existing
accounts with Opus Bank described in Section 6.8(a) above, (ii) Borrower’s
existing accounts with TD Bank, Boenning & Scattergood and PayPal described in
Section 6.8(a) above and (iii) deposit accounts exclusively used for payroll,
payroll taxes, and other employee wage and benefit payments to or for the
benefit of Borrower’s employees and identified to Bank by Borrower as such.”

 

and inserting in lieu thereof the following:

 

“The provisions of the previous sentence shall not apply to (i) Borrower’s
existing accounts with TD Bank, Boenning & Scattergood and PayPal and accounts
maintained by Borrower in its capacity as agent for its customers, in each case,
as described in Section 6.8(a) above and (ii) deposit accounts exclusively used
for payroll, payroll taxes, and other employee wage and benefit payments to or
for the benefit of Borrower’s employees and identified to Bank by Borrower as
such.”

 

6

 

 

  11 The Loan Agreement shall be amended by deleting the following text,
appearing in Section 6.9(b) thereof:

 

“and (iii) Five Hundred Thousand Dollars ($500,000.00) for the three (3) month
period ending June 30, 2018 and for the three (3) month period ending on the
last day of each month thereafter.”

 

and inserting in lieu thereof the following:

 

“(iii) Five Hundred Thousand Dollars ($500,000.00) for the three (3) month
period ending June 30, 2018, (iv) One Hundred Thousand Dollars ($100,000.00) for
the three (3) month period ending July 31, 2018, (v) One Hundred Twenty Five
Thousand Dollars ($125,000.00) for the three (3) month period ending August 31,
2018, (vi) One Hundred Fifty Thousand Dollars ($150,000.00) for the three (3)
month period ending September 30, 2018, (vii) Two Hundred Fifty Thousand Dollars
($250,000.00) for the three (3) month period ending October 31, 2018, (viii)
Three Hundred Fifty Thousand Dollars ($350,000.00) for the three (3) month
period ending November 30, 2018, (ix) Four Hundred Thousand Dollars
($400,000.00) for the three (3) month period ending December 31, 2018, (x) Five
Hundred Thousand Dollars ($500,000.00) for the three (3) month period ending
January 31, 2019, (xi) Six Hundred Thousand Dollars ($600,000.00) for the three
(3) month period ending February 28, 2019, (xii) Seven Hundred Fifty Thousand
Dollars ($750,000.00) for the three (3) month period ending March 31, 2019,
(xiii) Eight Hundred Fifty Thousand Dollars ($850,000.00) for the three (3)
month period ending April 30, 2018, (xiv) Nine Hundred Fifty Thousand Dollars
($950,000.00) for the three (3) month period ending May 31, 2019, (xv) One
Million Dollars ($1,000,000.00) for the three (3) month period ending June 30,
2019, (xvi) One Million One Hundred Thousand Dollars ($1,100,000.00) for the
three (3) month period ending July 31, 2019, (xvii) One Million Two Hundred
Thousand Dollars ($1,200,000.00) for the three (3) month period ending August
31, 2019 and (xviii) One Million Two Hundred Fifty Thousand Dollars
($1,250,000.00) for the three (3) month period ending September 30, 2019 and for
the three (3) month period ending on the last day of each month thereafter.”

 

  12 The Loan Agreement shall be amended by deleting the following text,
appearing in Section 6.12 thereof:

 

“          (b)          Comply with the terms of the “Banking Terms and
Conditions” and ensure that all persons utilizing the online banking platform
are duly authorized to do so by an Administrator. Bank shall be entitled to
assume the authenticity, accuracy and completeness on any information,
instruction or request for a Credit Extension submitted via the online banking
platform and to further assume that any submissions or requests made via the
online banking platform have been duly authorized by an Administrator.”

 

and inserting in lieu thereof the following:

 

“          (b)          Comply with the terms of Bank’s Online Banking Agreement
as in effect from time to time and ensure that all persons utilizing Bank’s
online banking platform are duly authorized to do so by an Administrator. Bank
shall be entitled to assume the authenticity, accuracy and completeness on any
information, instruction or request for a Credit Extension submitted via Bank’s
online banking platform and to further assume that any submissions or requests
made via Bank’s online banking platform have been duly authorized by an
Administrator.”

 

7

 

 

  13 The Loan Agreement shall be amended by inserting the following new text, to
appear at the end of Section 7.2 thereof:

 

“If Borrower intends to add any new offices or business locations, including
warehouses, containing in excess of Fifty Thousand Dollars ($50,000.00) of
Borrower’s assets or property, then Borrower will first receive the written
consent of Bank, and the landlord of any such new offices or business locations,
including warehouses, shall execute and deliver a landlord consent in form and
substance satisfactory to Bank.”

 

  14 The Loan Agreement shall be amended by deleting the following text,
appearing in the definition of “Permitted Indebtedness” in Section 13.1 thereof:

 

“        (f)          Indebtedness consisting of the financing of insurance
premiums not exceeding Three Hundred Fifty Thousand Dollars ($350,000.00) in the
aggregate outstanding at any time; and”

 

and inserting in lieu thereof the following:

 

“        (f)          Indebtedness consisting of the financing of insurance
premiums not exceeding Four Hundred Fifty Thousand Dollars ($450,000.00) in the
aggregate outstanding at any time; and”

 

  15 The Loan Agreement shall be amended by inserting the following new
definitions, appearing alphabetically in Section 13.1 thereof:

 

“        “Acquisition” is MTBC Acquisition, Corp., a Delaware corporation.”

 

“        “First LMA Effective Date” is _________, 2018.” [DATE OF THIS
AGREEMENT. TO BE COMPLETED AT CLOSING]

 

“        “Health” is MTBC Health, Inc., a Delaware corporation.”

 

“        “Management” is MTBC Practice Management, Corp., a Delaware
corporation.”

 

  16 The Loan Agreement shall be amended by deleting the following definitions,
appearing in Section 13.1 thereof:

 

“        “Administrator” is an individual that is named:

 

(a)        as an “Administrator” in the “SVB Online Services” form completed by
Borrower with the authority to determine who will be authorized to use SVB
Online Services (as defined in the “Banking Terms and Conditions”) on behalf of
Borrower; and

 

8

 

 

(b)        as an Authorized Signer of Borrower in an approval by the Board.”

 

“        “Borrower” is defined in the preamble hereof.”

 

“        “Repeatable Revenue” is the difference of (a) Borrower’s committed
repeatable revenue determined in accordance with GAAP attributable to ongoing
medical billing fees for electronic health records, platform management software
and revenue cycle management services and any other repeatable revenue billed in
arrears based on usage that is earned during the prior month pursuant to a
binding, written agreements which arise in the ordinary course of Borrower’s
business that (i) meet all of Borrower’s representations and warranties
described in Section 5.3, (ii) are payable on a monthly, quarterly or annual
basis and (iii) are or may be due and owing from Account Debtors deemed
acceptable to Bank in its sole discretion minus (b) any discounts, credits,
reserves for bad debt, customer adjustments, or other offsets; provided that
Bank reserves the right at any time and from time to time to exclude and/or
remove any Account, or portion thereof, from the definition of Repeatable
Revenue, in its sole discretion.”

 

“        “Revolving Line” is an aggregate principal amount equal to Five Million
Dollars ($5,000,000.00).”

 

“        “Revolving Line Maturity Date” is the date that is three (3) years from
the Effective Date; provided, on any date that is more than one (1) year prior
to the Revolving Line Maturity Date (taking into account any extensions of the
Revolving Line Maturity Date agreed to by Bank after the Effective Date), Bank
may elect in its sole and absolute discretion to extend the Revolving Line
Maturity Date for an additional year.”

 

“        “Warrant” is that certain Warrant to Purchase Stock dated as of the
Effective Date between Borrower and Bank, as amended, modified, supplemented
and/or restated from time to time.”

 

and inserting in lieu thereof the following:

 

“        “Administrator” is an individual that is named:

 

(a)        as an “Administrator” in the “SVB Online Services” form completed by
Borrower with the authority to determine who will be authorized to use SVB
Online Services (as defined in the Bank’s Online Banking Agreement as in effect
from time to time) on behalf of Borrower; and

 

(b)        as an Authorized Signer of Borrower in an approval by the Board.”

 

“        “Borrower” means, individually and collectively, jointly and severally,
Parent Borrower, Acquisition, Health and Management.”

 

9

 

 

“        “Repeatable Revenue” is the difference of (a) Borrower’s committed
repeatable revenue determined in accordance with GAAP attributable to ongoing
medical billing fees for electronic health records, practice management software
and services, revenue cycle management services, group purchasing organization
referral fees and any other repeatable revenue billed in arrears based on usage
that is earned during the prior month pursuant to a binding, written agreements
which arise in the ordinary course of Borrower’s business that (i) meet all of
Borrower’s representations and warranties described in Section 5.3, (ii) are
payable on a monthly, quarterly or annual basis and (iii) are or may be due and
owing from Account Debtors deemed acceptable to Bank in its sole discretion
minus (b) any discounts, credits, reserves for bad debt, customer adjustments,
or other offsets; provided that Bank reserves the right at any time and from
time to time to exclude and/or remove any Account, or portion thereof, from the
definition of Repeatable Revenue, in its sole discretion.”

 

“        “Revolving Line” is an aggregate principal amount equal to Ten Million
Dollars ($10,000,000.00).”

 

“        “Revolving Line Maturity Date” October 13, 2021.”

 

“        “Warrant” is, collectively, (a) that certain Warrant to Purchase Stock
dated as of the Effective Date between Borrower and Bank and (b) that certain
Warrant to Purchase Stock dated as of the First LMA Effective Date between
Borrower and Bank, in each case as amended, modified, supplemented and/or
restated from time to time.”

 

  17 The Compliance Certificate appearing as Exhibit B to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Schedule 1 hereto.

 

9.        FEES AND EXPENSES. Borrower shall pay to Bank a modification fee equal
to Fifty Thousand Dollars ($50,000.00), which fee shall be fully earned, due and
payable on the date hereof. Borrower shall also reimburse Bank for all legal
fees and expenses incurred in connection with this amendment to the Existing
Loan Documents.

 

10.        PERFECTION CERTIFICATES.

 

(a)        Parent Borrower hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in a certain Perfection
Certificate dated as of __________, 2018 delivered by Parent Borrower to Bank
(the “Parent Borrower Perfection Certificate”), and acknowledges, confirms and
agrees that the disclosures and information Parent Borrower provided to Bank in
the Parent Borrower Perfection Certificate have not changed, as of the date
hereof.

 

(b)        Acquisition hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in a certain Perfection
Certificate dated as of __________, 2018 (the “Acquisition Perfection
Certificate”), and acknowledges, confirms and agrees that the disclosures and
information Acquisition provided to Bank in the Acquisition Perfection
Certificate have not changed, as of the date hereof.

 

(c)        In connection with this Agreement, Health delivered to Bank a
Perfection Certificate signed by Health dated as of the date of this Agreement
(the “Health Perfection Certificate”). Health represents and warrants to Bank
that: (i) Health’s exact legal name is that indicated on the Health Perfection
Certificate and on the signature page hereof; and (ii) Health is an organization
of the type, and is organized in the jurisdiction, set forth in the Health
Perfection Certificate; and (iii) the Health Perfection Certificate accurately
sets forth Health’s organizational identification number or accurately states
that Health has none; (iv) the Health Perfection Certificate accurately sets
forth Health’s place of business, or, if more than one, its chief executive
office as well as Health’s mailing address if different, and (v) all other
information set forth on the Health Perfection Certificate pertaining to Health
is accurate and complete.

 

10

 

 

(d)        In connection with this Agreement, Management delivered to Bank a
Perfection Certificate signed by Management dated as of the date of this
Agreement (the “Management Perfection Certificate”). Management represents and
warrants to Bank that: (i) Management’s exact legal name is that indicated on
the Management Perfection Certificate and on the signature page hereof; and (ii)
Management is an organization of the type, and is organized in the jurisdiction,
set forth in the Management Perfection Certificate; and (iii) the Management
Perfection Certificate accurately sets forth Management’s organizational
identification number or accurately states that Management has none; (iv) the
Management Perfection Certificate accurately sets forth Management’s place of
business, or, if more than one, its chief executive office as well as
Management’s mailing address if different, and (v) all other information set
forth on the Management Perfection Certificate pertaining to Management is
accurate and complete.

 

Borrower hereby acknowledges and agrees that all references in the Loan
Agreement to the “Perfection Certificate” shall mean and include, collectively,
the Parent Borrower Perfection Certificate, the Acquisition Perfection
Certificate, the Health Perfection Certificate and the Management Perfection
Certificate.

 

11.        CONSISTENT CHANGES. The Existing Loan Documents are hereby amended
wherever necessary to reflect the changes described above.

 

12.        RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms,
and reaffirms all terms and conditions of all security or other collateral
granted to Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

 

13.        [Reserved].

 

14.        CONTINUING VALIDITY. Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents. Except as expressly modified pursuant to this Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Agreement in no way shall obligate Bank to make any future modifications to the
Obligations. Nothing in this Agreement shall constitute a satisfaction of the
Obligations. It is the intention of Bank and Borrower to retain as liable
parties all makers of Existing Loan Documents, unless the party is expressly
released by Bank in writing. No maker will be released by virtue of this
Agreement.

 

15.        COUNTERSIGNATURE. This Agreement shall become effective only when it
shall have been executed by Borrower and Bank.

 

[The remainder of this page is intentionally left blank]

 

11

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

EXISTING BORROWER:   BANK:             MEDICAL TRANSCRIPTION BILLING, CORP.  
SILICON VALLEY BANK                                  By: /s/ Bill Korn   By: /s/
Nathan Meaux Name: Bill Korn   Name: Nathan Meaux Title: CFO   Title: Vice
President

 

MTBC ACQUISITION, CORP.                               By: /s/ Bill Korn   Name:
Bill Korn   Title: CFO  

 

NEW BORROWER:                             MTBC HEALTH, INC.         By: /s/ Bill
Korn   Name: Bill Korn   Title: CFO         MTBC PRACTICE MANAGEMENT, CORP.    
    By: /s/ Bill Korn   Name: Bill Korn   Title: CFO  

 

 

 

 

SCHEDULE 1

 

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO: SILICON VALLEY BANK Date:   FROM: MEDICAL TRANSCRIPTION BILLING, CORP.,    
  MTBC ACQUISITION, CORP., MTBC HEALTH, INC.       and MTBC PRACTICE MANAGEMENT,
CORP.    

 

The undersigned authorized officer of MEDICAL TRANSCRIPTION BILLING, CORP., MTBC
ACQUISITION, CORP., MTBC HEALTH, INC. and MTBC PRACTICE MANAGEMENT, CORP.
(jointly and severally, individually and collectively, “Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (1) Borrower is in complete compliance for
the period ending _______________ with all required covenants except as noted
below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries, if any, relating to unpaid employee payroll or
benefits of which Borrower has not previously provided written notification to
Bank. Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenants Required Complies       Monthly financial statements with
 Compliance Certificate Monthly within 30 days Yes   No Annual financial
statements (CPA Audited) on Form 10-K Within 5 days after filing with SEC   10-Q
and 8-K Within 5 days after filing with SEC Yes   No A/R & A/P Agings Monthly
within 30 days Yes   No Repeatable Revenue Reports Monthly within 30 days
Yes   No Board-approved projections FYE within 30 days, and as updated/ amended
Yes   No

 

Financial Covenants Required Actual Complies         Maintain as indicated:    
  Liquidity Ratio (at all times; tested monthly) > 1.0 : 1.0 ______ : 1.0
Yes   No Adjusted EBITDA (trailing three-month; tested monthly) > _______*
______ : 1.0 Yes   No

 

* As set forth in Section 6.9(b) of the Agreement

 

 

 

 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

—————————————————————————————————————————————————————————————————————————

 

MEDICAL TRANSCRIPTION BILLING, CORP.
MTBC ACQUISITION, CORP.   BANK USE ONLY MTBC HEALTH, INC.   Received by:   MTBC
PRACTICE MANAGEMENT, CORP.     authorized signer       Date:    
                             By:     Verified:   Name:       authorized signer
Title:     Date:                   Compliance Status: Yes  No

 

 

 

 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

 

Dated:    

 

I.        Liquidity Ratio (at all times) (tested monthly) (Section 6.9(a))

 

Required: > 1.0 : 1.0

 

Actual: ___ : 1:0

 

A. Aggregate value of Borrower’s unrestricted and unencumbered cash and Cash
Equivalents maintained with Bank and Bank’s Affiliates   $________         B.
Aggregate value of Borrower’s net billed accounts receivable   $________        
C. The sum of lines A and B   $________         D. All obligations and
liabilities of Borrower to Bank (other than any obligations related to Bank
Services that are secured by specifically pledged and segregated cash on terms
and in amounts satisfactory to Bank in its sole discretion)   $________        
E. Liquidity Ratio (line C divided by line D)   ________

 

Is line E equal to or greater than 1.0 : 1.0?

 

  No, not in compliance   Yes, in compliance

 

 

 

 

II.        Adjusted EBITDA (trailing three-month) (tested monthly) (Section
6.9(b))

 

Required: $_________________*

 

*As set forth in Section 6.9(b) of the Agreement.

 

Actual:        $_________________

 

A. Net Income $__________       B. To the extent included in the determination
of Net Income           1.          Interest Expense $__________         2.
         Income tax expense $__________         3.          Depreciation
$__________         4.          Amortization expense $__________         5.
         Non-cash stock-based compensation expense $__________         6.
         Stock-based compensation payable in cash (not to exceed $250,000 per
fiscal year) $__________         7.          Foreign currency gains and losses
$__________         8.        Gain or loss resulting from the change in the
value of contingent consideration and non-recurring transaction and integration
costs related to acquisitions that occurred prior to the Effective Date
$__________         9.        Gain or loss resulting from the change in the
value of contingent consideration and non-recurring transaction and integration
costs related to acquisitions occurring on or after the Effective Date to the
extent approved by Bank on a case-by-case basis in its sole discretion
$__________         10.        The sum of lines 1 through 9 $__________       C.
Unfinanced capital expenditures $__________       D. Capitalized software
expenses $__________       E. The sum of lines C and D         F. Adjusted
EBITDA (line A plus line B.10 minus line E) $__________

 

Is line F equal to or greater than the required amount set forth above?

 

  No, not in compliance   Yes, in compliance

 

 

 

